DETAILED ACTION
This office action is a response to amendment filed on 10/03/2020.
Claims 1-18 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were filed on 02/23/2021 and 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/03/2020. The Examiner contends that these drawings are acceptable for examination proceedings.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
Prior art references of recorded in combination teach each of these features;
Hague (US 20150106447 A1) teaches system and method for BACnet protocol in wireless network communication.
 Crawford et al. (US 20140207290 A1) teaches method and devices for building rooftop wiring and controlling of received signals.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“comprising a transceiver that receives a configuration update packet, the configuration update packet including configuration information that is delivered by a host system that is remote from the monitored location; a wired communication interface configured to connect the device to a BACnet device that supports a BACnet data communication protocol; and a controller that periodically initiates a formation of a request to obtain sensor data from the BACnet device using the configuration information, and delivers the request to the BACnet device via the wired communication interface.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date

For independent claim 10; claim is similarly considered allowable. Claim disclosed similar limitations as of claim 1. Since when reading claim in light of specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claim; and thus claim is respectively allowable.

 Dependent claims 2- 9, and 11-18 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYAW Z SOE/Primary Examiner, Art Unit 2412